DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
This Office Action is responsive to a preliminary amendment filed on 04/10/2020. This amendment cancels original claims 21-40 filed with PCT/EP2018/078122 and adds new claims 21-40. Claims 21-40 are currently pending in the application. Applicant submits no amendment made was related to the statutory requirements of patentability unless expressly stated herein. Applicant further submits no amendment made was for the purpose of narrowing the scope of any claim unless Applicant has argued herein that such amendment was made to distinguish over a particular reference or combination of references. An Office Action on the merits follows here below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2020 and 01/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), and it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 27, 39 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Osawa (JP 2017-077361) using (US 20180289336 A1) as an English translation. 

Regarding Claim 21: (New) Osawa discloses a quantification system (Refer to para [002]; “a medical image display device, method, and program for identifying and displaying a plurality of types of case regions included in a medical image.”) comprising: at least one input configured to provide two input medical images (Refer to para [039]; “In the present embodiment, it is assumed that a plurality of three-dimensional images having different imaging times for the same subject are stored in the image storage server 3.”) and one location of interest in each of said input medical images that correspond to a same anatomical region (Refer to para [046]; “The classification unit 22 classifies a lung region included in each of the three-dimensional images V0 and V1 into a plurality of types of case regions. Since the classification processing for the three-dimensional images V0 and V1 is the same, only the classification processing for the three-dimensional image V0 will be described herein, and the explanation of the classification processing for the three-dimensional image V1 will be omitted.”) and a mapping circuit configured to use training data to compute a direct quantification of change between said two input medical images from the at least one input (Refer to para [053]; “The mapping image generation unit 23 generates a plurality of mapping images M0 and M1 relevant to each case region corresponding to the three-dimensional images V0 and V1, respectively, by labeling each case region classified by the classification unit 22. The generation of a mapping image will be described only for the three-dimensional image V0, and the generation of a mapping image for the three-dimensional image V1 will be omitted.”).

Regarding Claim 27: (New) Osawa discloses the mapping circuit is configured to use training data that has been ranked in order to produce measurements of change between the at least two input medical images directly (Refer to para [043]; “change calculation processing for calculating a center-

Regarding Claim 39: (New) Osawa discloses a method of quantifying a medical image in a quantification system (Refer to para [002]; “a medical image display device, method, and program for identifying and displaying a plurality of types of case regions included in a medical image.”) the method comprising: providing two input medical images (Refer to para [039]; “In the present embodiment, it is assumed that a plurality of three-dimensional images having different imaging times for the same subject are stored in the image storage server 3.”) and one location of interest in each of said input medical images that correspond to a same anatomical region (Refer to para [046]; “The classification unit 22 classifies a lung region included in each of the three-dimensional images V0 and V1 into a plurality of types of case regions. Since the classification processing for the three-dimensional images V0 and V1 is the same, only the classification processing for the three-dimensional image V0 will be described herein, and the explanation of the classification processing for the three-dimensional image V1 will be omitted.”) and computing a direct quantification of change between said two input medical images from the at least one input using training data by a mapping circuit of the quantification system (Refer to para [053]; “The mapping image generation unit 23 generates a plurality of mapping images M0 and M1 relevant to each case region corresponding to the three-dimensional images V0 and V1, respectively, by labeling each case region classified by the classification unit 22. The generation of a mapping image will be described only for the three-dimensional image V0, and the generation of a mapping image for the three-dimensional image V1 will be omitted.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 23, 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa (JP 2017-077361) using (US 20180289336 A1) as an English translation in combination with Lay et al. (US 20160328855 A1).

Regarding Claim 22: Osawa discloses all the claimed elements as rejected above. Osawa does not expressly disclose a regression algorithm.



Lay also teaches a regression circuit applying a regression algorithm (Refer to para [036]; “A trained landmark detector can be used to detect each of the plurality of landmarks. In an advantageous embodiment, a structured regression machine can be employed as the landmark detector to achieve fast landmark detection.”) a classifier circuit applying a classification algorithm (Refer to para [033]; “At step 208, each voxel in the CTA image is classified as bone or non-bone based on the landmark-based features and the image-based features using a trained voxel classifier. The voxel classifier is a machine learning based classifier trained based on image-based features and landmark-based features extracted from annotated training images.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Osawa by adding a regression calculator as rejected above by Lay.

The suggestion/motivation for combining the teachings of Osawa and Lay would have been in order to improve the image processor such that “intensity-based thresholding can be performed in the medical image data prior to applying the trained voxel classifier. This allows the trained voxel classifier to only consider sufficiently bright voxels whose intensities are above a certain intensity threshold. For example, all voxels >-224 Hounsfield Units (HU) may be considered to not accidently exclude marrow. In this case, the trained voxel classifier only evaluates the voxels whose intensity is greater than the intensity threshold and all remaining voxels are automatically considered to be non-bone.” (at para [040], Lay).


Regarding Claim 23: (New) Osawa discloses the locations of interest comprise a single point or region of interest, ROI, provided by at least one from a group of: an user of the quantification system, an automated detection algorithm (Refer to para [040]; “The computer may be a workstation or a personal computer that is directly operated by a doctor who performs diagnosis, or may be a server computer connected to these through a network. The medical image display program is distributed by being recorded on a recording medium, such as a digital versatile disc (DVD) or a compact disk read only memory (CD-ROM), and is installed onto the computer from the recording medium. Alternatively, the medical image display program and the learning program are stored in a storage device of a server computer connected to the network or in a network storage so as to be accessible from the outside, and are downloaded and installed onto a computer used by a doctor as necessary.”).

Regarding Claim 34: (New) Lay teaches the mapping circuit is configured to derive a direct volume change value associated with a processed at least one input (Refer to para [043]; “FIG. 4 illustrates exemplary results of whole body bone segmentation in a CT volume using the method of FIG. 3. In FIG. 4, segmented bone structures 402 are shown in three views of a CT volume. The body cavity mesh 404 is also shown in the three views of the CT volume.”).

Regarding Claim 40: Osawa discloses all the claimed elements as rejected above. Osawa does not expressly disclose a regression algorithm. 



Lay also teaches applying a regression algorithm that computes a direct quantification of change of said input medical images (Refer to para [036]; “A trained landmark detector can be used to detect each of the plurality of landmarks. In an advantageous embodiment, a structured regression machine can be employed as the landmark detector to achieve fast landmark detection.”) applying a classification algorithm that computes a direct quantification of change of said input medical images (Refer to para [033]; “At step 208, each voxel in the CTA image is classified as bone or non-bone based on the landmark-based features and the image-based features using a trained voxel classifier. The voxel classifier is a machine learning based classifier trained based on image-based features and landmark-based features extracted from annotated training images.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Osawa by adding a regression calculator as rejected above by Lay.

The suggestion/motivation for combining the teachings of Osawa and Lay would have been in order to improve the image processor such that “intensity-based thresholding can be performed in the medical image data prior to applying the trained voxel classifier. This allows the trained voxel classifier to only consider sufficiently bright voxels whose intensities are above a certain intensity threshold. For example, all voxels >-224 Hounsfield Units (HU) may be considered to not accidently exclude marrow. In this case, the trained voxel classifier only evaluates the voxels whose intensity is greater than the intensity threshold and all remaining voxels are automatically considered to be non-bone.” (at para [040], Lay).


Claims 24, 26 are ejected under 35 U.S.C. 103 as being unpatentable over Osawa (JP 2017-077361) using (US 20180289336 A1) as an English translation in combination with Ashmole et al. (US 20160048944 A1).

Regarding Claim 24: Osawa discloses all the claimed elements as rejected above. Osawa does not expressly disclose two medical images are ordered.

Ashmole teaches an image processing apparatus comprising a data receiving unit for receiving a medical image data set, the medical image being representative of at least part of a patient, and a processing unit for processing the medical image data set to restrict visualization of at least part of the patient's skin surface.

Ashmole more specifically teaches “…3D rendering, a transfer function renders different Hounsfield units as different opacities. In a normal rendering, skin tissue (or any soft tissue) is rendered as reasonably opaque, while air voxels are rendered with low opacity…” wherein two medical images are ordered (Refer to para [140]; “The patient may or may not necessarily be a patient of the hospital in which the patient is scanned to acquire the image data set, or of the doctor who has ordered the scan. The patient may be healthy. The patient may be a medical study participant. The patient may be a cadaver on which forensic imaging is being performed.”).



The suggestion/motivation for combining the teachings of Osawa and Ashmole would have been in order to improve “visualization of sensitive areas may be restricted to users, or classes of users, who have a plausible genuine need to display images of such sensitive areas. The display of sensitive areas may be restricted (in space and/or in time) to the minimum required to fulfill any task that must be performed.”(at para [143], Ashmole).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Osawa and Ashmole in order to obtain the specified claimed elements of Claim 24. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 26: Ashmole teaches the two medical images are acquired over a period of time of an order of a number of seconds or minutes, less than one hour (Refer to para [043]; “image acquisition processing for acquiring a plurality of three-dimensional images having different imaging times for the same subject.”).

Claims 28, 29, 31, 32 are ejected under 35 U.S.C. 103 as being unpatentable over Osawa (JP 2017-077361) using (US 20180289336 A1) as an English translation in combination with Georgescu (US 20160174902 A1).

Regarding Claim 28: Osawa discloses all the claimed elements as rejected above. Osawa does not expressly disclose a known zero, clinically negligible change for training image data or ground-truth measurements and partial ground-truth measurements.

Georgescu teaches training data is created using medical images that correspond to one from a group of: a known zero, clinically negligible change (Refer to para [058]; “In this case, a number of position hypotheses can be selected randomly from each training image, with the ground truth displacement to the position of the target anatomical object in the training image known for each position hypothesis.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Osawa by adding a ground truth calculator as taught by Georgescu as rejected above. 

The suggestion/motivation for combining the teachings of Osawa and Georgescu would have been in order to enhance a “3D pose of the target anatomical object is detected in the 3D medical image in a series of marginal parameter spaces of increasing dimensionality using a respective trained sparse deep neural network for each of the marginal search spaces.” (at para [005], Georgescu).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Osawa and Georgescu in order to obtain the specified claimed elements of Claim 28. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 29: Georgescu teaches the training data is created using one of: ground-truth measurements, partial ground-truth measurements (Refer to para [041]; “For training a discriminative deep neural network, ground truth image patches for the first search space are selected as positive training samples and random non -ground-truth image patches are selected as negative training samples. For example, in the case in which the first marginal search space is the position of the target anatomical objects, image patches centered at the ground truth center position of the target anatomical object in each annotated training image are selected as positive training samples and one or more random image patches located more than a predetermined distance (e.g., 5 mm) from the ground truth center position of the target anatomical object are randomly selected from each annotated training image as the negative training samples.”).

Regarding Claim 31: Georgescu teaches the known ground-truth describing a change is derived from an estimation of change from computed measurements from each image at each region and each time point at each change (Refer to para [096]; “In each round, at 1506, from the active weights of the considered filters, a percentage of active weights having the smallest absolute values are greedily selected and set to zero to permanently remove the corresponding neural connections from the deep neural network. The considered filters are the filters corresponding to the neurons of one or more hidden layers of the deep neural network to which sparsity is being injected. The sparsity map is updated to change the sparsity map values corresponding to the smallest active weights from one to zero, and set of weights is updated by multiplying individual weights by the corresponding sparsity map values to set the smallest active weights to zero.”).

Regarding Claim 32: Georgescu teaches the known ground-truth describing a change is derived from a direct assessment of change (Refer to para [053]; “In this case, ground truth positions of anatomical objects in the training images can be used as positive training samples and randomly .
Allowable Subject Matter
Claims 25, 30, 35-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210192263 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665